                  Case 1:19-cv-00276-L
                  Case 1:19-cv-00276-LTS-HBP  Document 79
                                       TS-HBP Document 80 Filed
                                                          Filed 08/15/19
                                                                08/16/19 Page 1 of 1
                                                                              1of1

                                                            raiser&kenniff
                                                            ATTORNEYS AT LAW
                                                                                                                                       Of Counsel
Steven M. Raiser            USDC SDNY                                  300 Old Coun  iy Road, Suite 351
                                  ·       ·                               Mineola, ~ w York 11501                                 Edward Fregos1
Thomas A. Kenniff
                            DOCtJM£NT                              Tel. 516-742-7601 • Fax 516-742-7618                              John J. Rivas
Bruce R. Connolly            ,....... "             '
                                                                                                                                         Amy Sklar
Ethan D. Irwin
Anthony V. Falcone
                            ELECTRONICALLY FILED                                                                                  Patricia A Craig
                                                                                                                             Anthony J Colleluori
Jonathan A Tand             DO~#:~~~-----~-                                                                                 E. Gordon Haesloop
Nipun Marwaha
Estefania P. Taranto         DATE FILED'.                         S//b/"ZPM
                                                                   I       I
                                                                                               August 15, 2019


              VIA ECF & REGULAR MAIL

             Chambers of the Honorable Laura Taylor Swain                                                        MEMO ENDORSED
             United States Courthouse
             500 Pearl St.
             New York, N.Y. 10007-1312

                                                   Re:       Hassan Chahine v. The City of New York, et al.
                                                             Docket No. 19-cv-276
                                                             Letter Motion seeking an Extension of Time

              Dear Honorable Swain:

                   As you know, our office represents the Plaintiffs Hassan Chahine and Chahine Sportswear
              II Corp. ("Plaintiffs"). This letter motion is respectfully submitted to seek an additional
              extension of time of 14 days to oppose Defendants Friberg and Gucci respective FRCP 12(b)(6)
              motions.

                     Pursuant your Honor's Individual Part Rules, we have consulted with the moving parties
              and have obtained their consent.

                     It is therefore respectfully requested that the Court issue an Order granting Plaintiffs an
              extension of time to serve its opposition.

                   Of course, should you have any questions, or wish to discuss the matter in greater detail,
              please do not hesitate to contact the undersigned. Thank you for your time and attention.

           -rk-C~W ~~M                                                 ?
                                                                   ltf ~J'
              I~ iflll\-\e)..                  't)e-     JI; ::¥t f~ lv~.

                   SO ORDERED:


                   ~YLO~t~tl~
                            . I       \   ''. ,,   \)l~JF1 (~'T   JUDGE
              cc: VIA ECF ONLY
                  All parties

                                                                                                                              Suffolk Office
     Manhattan Office                                                                                                  150 Motor Parkway, Suite 401
     87 Walker Street                                                          www.raiserandkenniff.com                   Hauppauge, NY 11788
 New York, New York 10013
                                                                                                                             888-504-2746
      212-274-0090
